Citation Nr: 1343246	
Decision Date: 12/30/13    Archive Date: 01/07/14

DOCKET NO.  13-22 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a disorder manifested by joint pain, to include as due to an undiagnosed illness.


ATTORNEY FOR THE BOARD

W. Spruill, Associate Counsel








INTRODUCTION

The Veteran served on active duty from June 1984 to September 1984 and from March 1986 to June 1991.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Honolulu, Hawaii (RO).

The appeal is remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for a skin disorder and generalized joint pain, including as due to an undiagnosed illness.

The Veteran was afforded a VA examination in October 2010.  The examiner diagnosed sweat rash or heat rash of the anterior neck and anterior chest; postprandial diarrhea; and bilateral ankle, knee, wrist, elbow and hand sprains.  In a June 2011 addendum, the examiner explained the basis for this conclusion, noting that the Veteran's heat rash and multiple sprains were diseases with a clear and specific etiology and diagnosis.  Further, the examiner concluded that the multiple sprains were a result of an "injury" occurred while playing softball.  

The October 2010 examination and June 2011 addendum are inadequate for purposes of adjudicating the appeal because: (1) the record does not indicate that the Veteran has reported or sustained a softball injury; and (2) the examiner did not provide an opinion as to whether the Veteran's heat or sweat rash or disorder manifested by joint pain were etiologically related to service.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, the RO must schedule the Veteran for an appropriate VA examination to assess the nature and likely etiology of her skin disorder and joint pain.    

In light of these deficiencies, the case must be remanded in order for the Veteran to be afforded another VA examination to determine whether any skin disorder or disorder manifested by joint pain had its onset in service, is otherwise related to service, or are signs or symptoms of an undiagnosed illness or medically unexplained chronic multisyptom illness.  

Accordingly, the case is remanded for the following actions:

1. The RO must contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claims.  Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that she is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.  

2. The Veteran must be afforded the appropriate VA examinations to determine whether any skin disorder or disorder manifested by joint pain is related to her military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  

First, the examiner must determine whether the Veteran's skin disorder or joint pain is a manifestation of an undiagnosed illness or medically unexplainable chronic multi-symptom illness, or whether it is attributable to a clinically diagnosed disorder.  Then, based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any currently diagnosed disorder is related to the Veteran's active duty service.  Further, the examiner must also state whether any currently diagnosed disorder is due to or aggravated by any service-connected disorder.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3. The RO must notify the Veteran that it is her responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4. After the development requested has been completed, the RO must review the examination reports to ensure that they are in complete compliance with the directives of this Remand.  If the reports are deficient in any manner, the RO must implement corrective procedures at once.  

5. Once the above actions have been completed, and any additional development deemed necessary, the RO must re-adjudicate the Veteran's claims on appeal, taking into consideration all relevant evidence associated with the Veteran's claims file since the June 2013 supplemental statement of the case.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran.  After she has an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


